DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 16 February 2021. Claims 2-6, 8-12, and 14-18 have been cancelled. Claims 1, 7, and 13 have been amended. Claims 1, 7, and 13 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 16 February 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1, 7, and 13 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 16 February 2021, Applicant provides the following remarks:

"...claim 1, 7, and 13 are rejected under 35 U.S.C. 101...In response, Applicants have amended claims 1, 7, and 13 to provide for the periodic sensing with a handheld computing device of different business metrics...the metrics comprising both an amount of electricity consumed by a corresponding one of the business establishments and also a number of employees employed at the corresponding one of the business establishments, the uploading of the sensed metrics to a database...as the metrics are sensed, the monitoring of the database in order to perform detecting of a change in a number of employees...based upon a bar code scanning of QR codes affixed to store from of each business establishments...Applicant’s amendments are believed to address the rejections under 35 U.S.C. 101..."

Applicant provides a general commentary that the claims as amended overcome the maintained rejection under 35 U.S.C. 101. While not specified, Applicant’s commentary appears directed to a conclusion that the database monitoring and recitation of processing metrics present technical elements which serve to overcome any initial assessment that the claims are generally directed to an abstract concept/ineligible method of implementing different allocations of human resources to different geographic subdivisions. Examiner respectfully disagrees.
 
With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: (1) a handheld computing device sensing different business metrics; (2) a database management system to which the sensed metrics are uploaded and in which records corresponding to allocations of human resources are stored and modified; (3) monitoring the database to detect changes by processing the metrics; and (4) use of a QR code and scanner to retrieve information about business establishments including a number of employees at a business establishment. The recited steps of the claim further including the computing an average 

As presented, the function(s) newly entered by amendment including monitoring the database and processing metrics to detect changes are reasonably understood to be mental processing steps performable by a human user viewing entries in the database and determining whether a metric has changed based on the newly entered elements. In other words, at least as presently claimed, the steps do not require any additional function(s) performed by underlying technology beyond engaging the generic memory and display functions of a generic system to facilitate storing, retrieving, and displaying data for review by a human user. Similarly, the functions reasonably attributable to the claimed handheld device and QR code scanning are limited to receiving data or information via a network and/or from a generic information storage and retrieval technology (e.g., QR codes to convey information using a generic reader and a handheld device capable of receiving metric data via a computer network). Similarly, claimed storage of allocation records in a database appear to be limited to actions of storing and retrieving information from a memory (e.g., a database) and transmitting/receiving information via a computer network (e.g., updating records). 


Accordingly, the technology as engaged is solely identified as storing and retrieving information (allocation records and metric data in a database, retrieving information from a QR code using a 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of allocating human resources to locations based on a sensed or anticipated demand for the resources at the location using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed allocating human resources to locations based on a sensed or anticipated demand for the resources at the location benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 


With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: (1) a handheld computing device sensing different business metrics; (2) a database management system to which the sensed metrics are uploaded and in which records corresponding to allocations of human resources are stored and modified; (3) monitoring the database to detect changes by processing the metrics; step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2018/0374176, Examiner notes paragraphs [0017] and [0024]-[0026]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. Paragraph [0017] lists a series of known and generic systems for scanning information into a computing system as associated with the sensing of metrics, but provides no indication that the codes/scanning apparatus is anything other than a commercially available system. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying 

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to storing and retrieving information from computer memory, transmitting information over computer network, and performing repetitive calculations performable by mental processing such as computing averages of data. Accordingly, Examiner respectfully maintains that the non-technical functions of allocating human resources to locations based on a sensed or anticipated demand for the resources benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Previous rejection(s) of claims 1, 7, and 13 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter are addressed as follows:

[i]	Previous rejection(s) of claim 13 under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory transitory storage elements has been overcome by the amendments to the subject claim and is/are withdrawn

[ii]	Previous rejection(s) of claims 1, 7, and 13 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more have not been overcome by the amendments to the subject and is/are maintained. See response to remarks/amendment above for further clarification.

Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1, 7, and 13 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing 


Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 7, and 13 are directed to a method, a system, and computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 7, and 13are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG):In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of implementing different allocations of human resources to different geographic subdivisions, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed, i.e., directing populations of human workers to different regions in accordance with a perceived operational or economic need, is reasonably considered an ineligible Certain Method of Organizing Human Activity, namely: fundamental economic practices (e.g., allocating personnel based on a perceived economic need); and managing behavior and interactions between people (e.g., instructions to allocate personnel to different regions). Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…periodically sensing…different business metrics for different business establishments disposed about a set of geographic subdivisions…”, and“…modifying…records…corresponding to respectively different allocations of human resources to corresponding ones of the geographic subdivisions…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of implementing different allocations of human resources to different geographic subdivisions based on a perceived business or economic need, which is an ineligible concept of Organizing Human Activity in accordance with fundamental economic practices (e.g., allocating personnel based on a perceived economic need); and managing behavior and interactions between people (e.g.,  

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…computing an average value of the business metrics for each of the geographic subdivisions…and further computing changes in the average value of the business metrics for each of the geographic subdivisions over time for each of the geographic subdivisions based upon…the metrics…”, and “…reducing a stored indication of…resources…to…ones of the geographic subdivisions having a computed change in business metrics below a threshold…and the other of the corresponding ones of the geographic subdivisions having a computed change in business metrics above a threshold value…”. Respectfully, absent further clarification of the processing steps executed by the recited computer (as introduced in the preamble of the claim), one of ordinary skill in the art would readily understand that given a series of business metrics over time, one of ordinary skill would be capable of computing a change in the metrics, a change in the average of the metrics, and further be able to compare the change to a defined threshold value are practicable/performable by CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).
Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG):Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “sensing with handheld devices”, and the uploading metrics and modifying records in a database, i.e., a “database management system”. Claim 1 further indicates, generally, that the claimed method is “computer-implemented” as designated in the preamble. As presented by amendments, the uploading/sensing of metrics is further clarified in dependent claims as including scanning a barcode or QR code to “...a number of employees for each of the business establishments...”. System claim 7 and computer-readable medium claim 13 further provide that the method steps of claim 1 are implemented using code executing on a processor, generally. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., information is sensed, uploaded and stored, metrics are calculated and compared etc.) as associated with a respective “handheld devices” or “computer”. Beyond the general statement that a computer and executable code is used in some capacity and that barcodes or QR codes are used to scan to enter metric data, the limitations provide no further clarification with respect to the functions performed by the “computer” and “handheld devices” in producing the claimed result. A recitation of “computer-implemented” or “by a device”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  computing changes in metrics and comparing the metrics to threshold), and sending and receiving information over a network. 



Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:



While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, 


With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) communicate information from handheld devices over a network; (2) receive metrics and compute changes in the metrics; (3) compare the changes to a threshold; and (4) modify records of allocations in a database. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., scanned information from handheld devices); (2) storing and retrieving information and data from a generic computer memory (e.g., storing records in a database); and (3) performing repetitive calculations using the obtaining information/data (e.g., computing and comparing changes in a metric). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network,e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a networkOIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a networkbuySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory,Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 

Independent claims 7 and 13, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).



Allowable Subject Matter

[5]	Claims 1, 7, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 as maintained in this Office action.

Subject Matter Overcoming Art of Record

[6]	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 1, 7, and 13. The prior art of record fails to define a method, system, and computer program including “...periodically sensing with a handheld computing device, different business metrics for different business establishments...the metrics comprising an amount of electricity consumed by a corresponding one of the business establishments...computing an average value of the amount of electricity consumed by the different business establishments for each of the geographic subdivisions...and further computing changes in the average value of the amount of electricity consumed for each of the geographic subdivisions over time...barcode scanning a quick response...code...and determining from each QR code, a number of employees for each of the business establishments...and reducing a stored indication of ones of the...agents allocated to one of the corresponding ones of the geographic subdivisions having a computed change in the average value of the electricity consumed and number of employees below a threshold value...increasing a stored indication of other ones of the...agents allocated to the other of the corresponding ones of the geographic subdivisions having a computed change in the average value of the electricity consumed and number of employees above a threshold value indicative of large change...”
The most closely applicable prior art of record is referred to in the Office Action mailed 17 April 2020 as Goulart (United States Patent Application Publication No. 2014/0172477). Goulart provides a system and method using a heat map to deploy employees to different sections/regions of a retail location. The system of Goulart includes using sensed information regarding a number of customers in different areas of a retail locations and distributing employees based on the sensed/metrics indicating the relative numbers of customers at different locations  

While Goulart is similar to the instant application in many respects, there are clear patentable distinctions. Initially, Goulart does not teach determining electricity consumption in the different areas of the retail location, as a required claim 1. Secondly, while Goulart discloses the use of sensors to detect number of employees at a location, Goulart fails to specify that a QR is employed to convey the numbers of personnel. By extension, Goulart fails to adjust two separate allocation records for regions including multiple business establishments based on an average 



Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nakazawa et al., INFORMATION PRESENTATION METHOD, DEVICE, AND PROGRAM, United States Patent Application Publication No. 2016/0239747, paragraphs [0030]-[0032] [0092]-[0095]: 

Relevant Teachings: Nakazawa et al. discloses a system and method which assesses regional/local operations and organizations including local governmental entities. The system/method includes assessments and comparisons of local governmental entities with respect to metrics including power consumption and manpower. However, the analysis of Nakazawa et al. does not include increasing or decreasing staffing based on observed changes in power consumption. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/ROBERT D RINES/Primary Examiner, Art Unit 3683